DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	In claim 28 line 13 after “second” and before “direction”, insert – axial --.

Examiner notes the examiner’s amendment to claim 28 is to provide for proper antecedent basis, and to amend the claim to be consistent with the limitations of claim 21.

Allowable Subject Matter
Claims 21,23, and 27-38 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 21 recites “a volatile material dispenser, comprising: a housing configured to receive a refill containing a volatile material and a wick, the housing including a first cavity supporting a heater arrangement; and a top cover, wherein the top cover includes an annular wall having a first surface, a second surface opposite therefrom, an outer edge, and an inner edge that defines a central aperture, wherein the central aperture is positioned about a longitudinal axis that defines opposing first and second axial directions, wherein the outer edge and the inner edge are concentric and are disposed on different planes, and wherein the annular wall extends radially inward from the outer edge curving in the first axial direction opposite the inner edge until a trough and gradually curves in the second axial direction from the trough until the annular wall meets the inner edge, wherein the heater arrangement comprises a cylinder, a heater chassis , and a resistor that is embedded in the cylinder, wherein the cylinder defines an opening and the heater chassis defines a passage that is configured to be axially aligned with the opening of the cylinder, wherein a diameter of the opening of the cylinder is smaller than an outer diameter of a distal portion of the wick, and wherein the dispenser is configured such that , when the refill is received within the housing, the opening of the cylinder is axially aligned with the wick, and a radial gap is formed between the heater arrangement and the distal portion of the wick”. Varanasi et al(6968124) teaches a cover having an annular wall that forms a concave surface, however Varanasi et al does not teach or suggest a volatile material dispenser, comprising: a housing configured to receive a refill containing a volatile material and a wick, the housing including a first cavity supporting a heater arrangement; and a top cover, wherein the top cover includes an annular wall having a first surface, a second surface opposite therefrom, an outer edge, and an inner edge that defines a central aperture, wherein the central aperture is positioned about a longitudinal axis that defines opposing first and second axial directions, wherein the outer edge and the inner edge are concentric and are disposed on different planes, and wherein the annular wall extends radially inward from the outer edge curving in the first axial direction opposite the inner edge until a trough and gradually curves in the second axial direction from the trough until the annular wall meets the inner edge, wherein the heater arrangement comprises a cylinder, a heater chassis , and a resistor that is embedded in the cylinder, wherein the cylinder defines an opening and the heater chassis defines a passage that is configured to be axially aligned with the opening of the cylinder, wherein a diameter of the opening of the cylinder is smaller than an outer diameter of a distal portion of the wick, and wherein the dispenser is configured such that , when the refill is received within the housing, the opening of the cylinder is axially aligned with the wick, and a radial gap is formed between the heater arrangement and the distal portion of the wick. 
Dycher(WO2020119926) teaches in figure 1 a volatile material dispenser including a housing configured to receive a refill containing a voilatile material and a wick, the housing including a first cavity supporting a heater arrangement(heater body 8), a top cover with an upper opening on a different horizontal plane than an inclined section of the cover, and the heater arrangement including an embedded resistor/ However Dycher does not teach or suggest a volatile material dispenser, comprising: a housing configured to receive a refill containing a volatile material and a wick, the housing including a first cavity supporting a heater arrangement; and a top cover, wherein the top cover includes an annular wall having a first surface, a second surface opposite therefrom, an outer edge, and an inner edge that defines a central aperture, wherein the central aperture is positioned about a longitudinal axis that defines opposing first and second axial directions, wherein the outer edge and the inner edge are concentric and are disposed on different planes, and wherein the annular wall extends radially inward from the outer edge curving in the first axial direction opposite the inner edge until a trough and gradually curves in the second axial direction from the trough until the annular wall meets the inner edge, wherein the heater arrangement comprises a cylinder, a heater chassis , and a resistor that is embedded in the cylinder, wherein the cylinder defines an opening and the heater chassis defines a passage that is configured to be axially aligned with the opening of the cylinder, wherein a diameter of the opening of the cylinder is smaller than an outer diameter of a distal portion of the wick, and wherein the dispenser is configured such that , when the refill is received within the housing, the opening of the cylinder is axially aligned with the wick, and a radial gap is formed between the heater arrangement and the distal portion of the wick.  Claim 23 depends on claim 21 and hence is also allowed.
Claim 27 recites “a volatile material dispenser, comprising: a housing configured to receive a refill containing a volatile material and a wick, the housing having a heater arrangement configured to volatilize the volatile material into a vapor plume, wherein the volatile material dispenser includes a top cover comprising an annular wall having a first surface, a second surface, an outer edge, and an inner edge defining a central aperture for emission of volatile material therethrough, wherein the inner edge is elevated relative to the outer edge, wherein the heater arrangement comprises a resistor retained within a cylinder and a heater chassis that defines a passage therethrough, the cylinder comprises a main surface and a chimney that defines an opening, wherein the chimney is elevated relative to the main surface of the cylinder and gradually restricts from a first end proximate the main surface to a second end distal the main surface, wherein the cylinder is coupled to the heater chassis and makes up less than 40% of a volume of the heater arrangement, and wherein the dispenser is configured such that , when the refill is received within the housing, the wick is axially aligned with the central aperture of the top cover, the opening of the cylinder, and the passage of the heater chassis , and the wick extends through the passage of the heater chassis and into the opening of the cylinder so that a distal end of the wick sits below the second end of the cylinder”.  
Varanasi et al teaches a volatile material dispenser comprising a housing(lower housing shell 42 in figure 3) configured to receive a refill(26) containing a volatile material and a wick(28), the housing having a heater arrangement(30) configured to volatilize the volatile material into a vapor plume, wherein the volatile material dispenser further includes a top cover(20) comprising an annular wall having a first surface, a second surface, an outer edge, and an inner edge defining a central aperture(36) for emission of volatile material therethrough, wherein the inner edge is elevated relative to the outer edge, wherein the heater arrangement comprises a resistor(crosshatched structure in figure 6) retained within a cylinder and a heater chassis that defines a passage therethrough, the cylinder comprises a main surface(external upper surface of structure 30 in figure 3)  defining an opening.  However Varanasi does not teach or suggest a cylinder comprising a main surface and a chimney that defines an opening, wherein the chimney is elevated relative to the main surface of the chimney and gradually restricts from a first end proximate the main surface to a second end distal the main surface, wherein the cylinder is coupled to the heater chassis and makes up less than 40%  a volume of the heater arrangement.   
Dycher(WO2020119926) teaches in figure 1 a volatile material dispenser including a housing configured to receive a refill containing a volatile material and a wick, the housing including a first cavity supporting a heater arrangement(heater body 8), a top cover with an upper opening on a different horizontal plane than an inclined section of the cover, and the heater arrangement including an embedded resistor/ However Dycher does not teach or suggest a volatile material dispenser, comprising: a housing configured to receive a refill containing a volatile material and a wick, the housing having a heater arrangement configured to volatilize the volatile material into a vapor plume, wherein the volatile material dispenser includes a top cover comprising an annular wall having a first surface, a second surface, an outer edge, and an inner edge defining a central aperture for emission of volatile material therethrough, wherein the inner edge is elevated relative to the outer edge, wherein the heater arrangement comprises a resistor retained within a cylinder and a heater chassis that defines a passage therethrough, the cylinder comprises a main surface and a chimney that defines an opening, wherein the chimney is elevated relative to the main surface of the cylinder and gradually restricts from a first end proximate the main surface to a second end distal the main surface, wherein the cylinder is coupled to the heater chassis and makes up less than 40% of a volume of the heater arrangement, and wherein the dispenser is configured such that , when the refill is received within the housing, the wick is axially aligned with the central aperture of the top cover, the opening of the cylinder, and the passage of the heater chassis , and the wick extends through the passage of the heater chassis and into the opening of the cylinder so that a distal end of the wick sits below the second end of the cylinder.  
Claim 28 recites “a volatile material dispenser, comprising: a housing configured to receive a refill containing a volatile material and a wick, the housing including a first cavity supporting a heater arrangement that defines an opening in which a distal portion of the wick is received, wherein a diameter of the opening defined by the cylinder is smaller than an outer diameter of the distal portion of the wick, and a top cover configured to couple to the housing and defining a central aperture through which a vapor plume exits the housing, wherein the top cover includes an annular wall having a first surface, a second surface opposite therefrom, an outer edge, and an inner edge that defines the central aperture, wherein the central aperture is positioned about a longitudinal axis that defines opposing first and second axial directions, and the outer edge and the inner edge are concentric and are disposed on different planes, wherein the second surface extends radially inward from the outer edge curving in the first axial direction until a trough and gradually curves in the second direction until it meets  the inner edge, wherein the dispenser is configured such that, when the top cover is coupled to the housing, the second surface faces the first cavity”.  
Varanasi et al teaches a volatile material dispenser comprising a housing(lower housing shell 42 in figure 3) configured to receive a refill(26) containing a volatile material and a wick(28), the housing having a heater arrangement(30) configured to volatilize the volatile material into a vapor plume, wherein the volatile material dispenser further includes a top cover(20) comprising an annular wall having a first surface, a second surface, an outer edge, and an inner edge defining a central aperture(36) for emission of volatile material therethrough, wherein the inner edge is elevated relative to the outer edge, wherein the heater arrangement comprises a resistor(crosshatched structure in figure 6) retained within a cylinder and a heater chassis that defines a passage therethrough, the cylinder comprises a main surface(external upper surface of structure 30 in figure 3)  defining an opening.  However Varanasi does not teach or suggest a volatile material dispenser, comprising: a housing configured to receive a refill containing a volatile material and a wick, the housing including a first cavity supporting a heater arrangement that defines an opening in which a distal portion of the wick is received, wherein a diameter of the opening defined by the cylinder is smaller than an outer diameter of the distal portion of the wick, and a top cover configured to couple to the housing and defining a central aperture through which a vapor plume exits the housing, wherein the top cover includes an annular wall having a first surface, a second surface opposite therefrom, an outer edge, and an inner edge that defines the central aperture, wherein the central aperture is positioned about a longitudinal axis that defines opposing first and second axial directions, and the outer edge and the inner edge are concentric and are disposed on different planes, wherein the second surface extends radially inward from the outer edge curving in the first axial direction until a trough and gradually curves in the second direction until it meets  the inner edge, wherein the dispenser is configured such that, when the top cover is coupled to the housing, the second surface faces the first cavity.
Dycher(WO2020119926) teaches in figure 1 a volatile material dispenser including a housing configured to receive a refill containing a volatile material and a wick, the housing including a first cavity supporting a heater arrangement(heater body 8), a top cover with an upper opening on a different horizontal plane than an inclined section of the cover, and the heater arrangement including an embedded resistor/ However Dycher does not teach or suggest a volatile material dispenser, comprising: a housing configured to receive a refill containing a volatile material and a wick, the housing including a first cavity supporting a heater arrangement that defines an opening in which a distal portion of the wick is received, wherein a diameter of the opening defined by the cylinder is smaller than an outer diameter of the distal portion of the wick, and a top cover configured to couple to the housing and defining a central aperture through which a vapor plume exits the housing, wherein the top cover includes an annular wall having a first surface, a second surface opposite therefrom, an outer edge, and an inner edge that defines the central aperture, wherein the central aperture is positioned about a longitudinal axis that defines opposing first and second axial directions, and the outer edge and the inner edge are concentric and are disposed on different planes, wherein the second surface extends radially inward from the outer edge curving in the first axial direction until a trough and gradually curves in the second direction until it meets  the inner edge, wherein the dispenser is configured such that, when the top cover is coupled to the housing, the second surface faces the first cavity. Claims 29-38 depend on claim 28 and hence are also allowed.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A HOPKINS whose telephone number is (571)272-1159. The examiner can normally be reached Mon-Thurs 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 5712721424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
August 31, 2022